Citation Nr: 1443398	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-08 897 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and E. W.


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel

INTRODUCTION

The Veteran served in active duty from February 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, which in part denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement in August 2010.  The RO issued a statement of the case in March 2011.  The Veteran's filed his substantive appeal (VA Form 9) in April 2011.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing.  A copy of the transcript has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  The Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of the appellant's case should also take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not manifest a bilateral sensorineural hearing loss disability in service or within one year after discharge from service, and a bilateral sensorineural hearing loss is not otherwise shown to result from a disease or injury incurred in service.

2.  The preponderance of the evidence shows that the Veteran did not manifest tinnitus in service, and tinnitus is not otherwise shown to result from a disease or injury incurred in service.



CONCLUSION OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in service, and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In compliance with VA's duty to notify, the Veteran was notified in a pre-rating April 2010 letter of the evidence necessary to substantiate claims for service connection for bilateral hearing loss and tinnitus.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also explained how a disability rating is determined for a service-connected disorder and basis for determining an effective date upon the grant of any benefit sought.  

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service treatment records, VA examination report and treatment records.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues of bilateral hearing loss and tinnitus has been obtained and the case is ready for appellate review.

The Veteran was afforded a VA examination in June 2010 in order to adjudicate his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss and tinnitus.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the appeal included the issues of service connection for bilateral hearing loss and tinnitus.  The undersigned VLJ explained that her questions would be to further develop, clarify and help identify information or evidence that may be needed to support the Veteran's claims.  The Veteran testified as to the onset of his hearing loss and tinnitus as well as his in-service and post-service noise exposure.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

A.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends his bilateral sensorineural hearing loss and tinnitus result from in-service noise exposure.  

In this regard, the Veteran has reported that he was exposed to noise during basic and advanced individual trainings, unit firing range exercises and from large military trucks.  The Veteran's military occupational specialty (MOS) was listed as a wheeled vehicle mechanic and that an analogous MOS has been identified has having a high probability of noise exposure.  See Duty Noise Exposure Listing.  The hearing witness, E.W., testified the Veteran stated he was exposed to noise from machine gun fire and from mechanical noise while working on wreckers at Fort Ord, California.  Therefore, given the circumstances of the Veteran's MOS and duties in service, the Board finds that he was likely exposed to in-service noise.  As a result, the Board accepts the Veteran's account of in-service noise exposure as credible and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).

The service treatment records detail the state of the Veteran's hearing acuity and document any injuries or diseases the Veteran incurred while in service.  At a February 1969 service entrance examination, the Veteran's audiometric test showed:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
-10
0
0
5
Left
0
0
5
15

At an April 1972 service separation examination, the Veteran's audiometric test results were:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
0
0
0
0
Left
0
0
0
5

The Veteran answered no to hearing loss in his report of medical history at service separation, and clinical evaluation of his ears and eardrums was normal.

The record reflects current diagnoses of bilateral hearing loss and tinnitus.  Specifically, the VA examination conducted in June 2010 reveals a bilateral hearing loss disability within applicable VA standards.  38 C.F.R. § 3.385.  Likewise, such examination report revealed the presence of tinnitus.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1372.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.

The June 2010 VA audiology examination reflects the Veteran's statements of acoustic trauma from machine gun fire and wrecker/semi-truck engine noise.  He reported working in construction with significant noise exposure and his tinnitus onset was "3-4 years ago."  The audiologist reviewed the Veteran's claims file, conducted a physical examination, and diagnosed the Veteran with bilateral hearing loss disability within VA standards.  The audiologist opined that it was not likely that the Veteran's bilateral hearing loss disability or tinnitus is related to his military noise exposure, because the audiologist noted that the Veteran had normal hearing and no threshold shift in his service separation hearing examination, and because the Veteran's tinnitus had a delay in onset.  The audiologist reasoned that "[e]xposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner rear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  In light of the foregoing, the audiologist also concluded the Veteran's present bilateral hearing loss was as likely as not related to his civilian noise exposure noting presbycusis as a contributing factor.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The record evidence contains no competent evidence showing that there is a nexus between the Veteran's service and his bilateral hearing loss and tinnitus.  Indeed, as will be further discussed herein, presumptive service connection for bilateral hearing loss is not warranted as it was shown some 38 years after service.  38 C.F.R. §§ 3.307, 3.309.

While the medical evidence of record shows that the Veteran has diagnoses of a bilateral hearing loss disability and tinnitus, the competent, probative evidence of record demonstrates that such conditions are not related to his service.  In this regard, the Board places great probative weight on the June 2010 VA examiner's medical opinion that the Veteran's bilateral hearing loss and tinnitus were not likely related to military noise exposure, because his hearing thresholds were normal at service separation and his tinnitus was of delayed onset.  This opinion had a clear conclusion and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  Furthermore, there are no contrary opinions of record.  Accordingly, as the competent, probative VA opinion of June 2010 demonstrates that the current bilateral hearing loss disability and tinnitus are not related to service, service connection is not warranted.

The June 2010 VA audiologist did not merely state that the relationship between the Veteran's current bilateral hearing loss disability, or tinnitus, and his in-service noise exposure was not likely due to his normal hearing at service separation, and the delay in onset of tinnitus.  The audiologist explained that "[i]f the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since damage is done when exposed to noise, a normal audiogram subsequent to noise exposure would verify that the hearing had recovered without permanent loss."  As the audiologist provided a medical rationale as to why the Veteran's hearing loss and tinnitus was not related to his service irrespective of his normal hearing at separation, the opinion is considered adequate.

The Board notes that the Veteran has contended that his bilateral hearing loss and tinnitus are related to his service.  Here, the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of bilateral hearing loss and tinnitus.  However, the Board accords these statements regarding the etiology of such disorders little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss and tinnitus requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is not probative evidence. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that during the hearing and in written statements the Veteran indicated that his bilateral hearing loss and tinnitus began in service.  In addition, he testified during the video hearing that, after service separation, generally he was not exposed to loud noises while working as a concrete finisher - except in those rare cases when he used a jackhammer to break up the concrete.  However, the Veteran marked "no" for both ear trouble and hearing loss on his service separation medical history report.  Additionally, at a December 2007 VA primary care treatment visit, the Veteran denied experiencing any hearing loss or tinnitus.  Furthermore, the June 2010 VA audiology examination report reflects that the Veteran "has worked in construction with significant noise exposure" and that the Veteran stated his tinnitus began "3-4 years ago."  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.  In the instant case, the Board finds the Veteran's statements to lack credibility because they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that his bilateral hearing loss and tinnitus began in service and worsened after service.  He indicated in his April 2011 substantive appeal that his bilateral hearing loss and tinnitus began in service and that he did not get a hearing examination at service separation.  Similarly, he testified at the video hearing that he received treatment for hearing problems while in service sometime in 1969.  However, on his service separation medical history report he denied having experienced hearing loss or ear trouble and during his routine VA primary care treatment visit in December 2007, he denied experiencing hearing loss, tinnitus, ear pain or discharge, or vertigo.  Moreover, a review of the Veteran's service treatment records reveals the Veteran was treated numerous times in 1969 and 1970 but none for hearing related problems.  Furthermore, as reproduced above, the Veteran's service separation medical exam did include a hearing examination.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology related to hearing loss and tinnitus to be not credible.  

Moreover, the evidence does not show and the Veteran does not allege that hearing loss was noted within one year of service (the presumptive period) and that he continued to have symptoms of hearing loss thereafter.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted.

In sum, the Board finds the preponderance of the evidence shows the Veteran's hearing loss did not manifest within one year of service separation.  Furthermore, the Board finds the preponderance of the evidence shows there is no competent evidence of a nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure.  Lastly, there is no credible evidence showing that a hearing loss disability was noted while in service or within a year of service and that he had continuity of hearing loss thereafter.  Therefore, service connection for bilateral sensorineural hearing loss and tinnitus has not been established.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


